—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered December 16, 1992, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 2V2 to 7V2 years, unanimously affirmed.
Defendant’s generalized objections did not preserve his present challenges to the People’s cross-examination of defendant concerning his lack of employment and we decline to review them in the interest of justice. Were we to review these claims, we would find that since defendant’s direct testimony contained an implication that he was employed at the time of the robbery, the cross-examination on that issue properly addressed his credibility. Moreover, there was no suggestion in the cross-examination that defendant’s indigence was proof of guilt, and no comment by the prosecutor on this subject in summation. Concur — Sullivan, J. P., Tom, Wallach, Lerner and Andrias, JJ.